Title: To James Madison from Cornelius D. Board, 30 June 1812 (Abstract)
From: Board, Cornelius D.
To: Madison, James


30 June 1812, Olean, New York. Believes that the declaration of war against Great Britain “is the best Measure our goverment Coud posibly take under the present existing sircumstances.” Is compelled to write “after Carefully attending to the Conduct of the two Grate Beligerent Powers since our independance And Vewing the high party spiritt arising among the inhabitants of the several states.” Was a young soldier in the Revolutionary War and “Being an inhabitent of New Jersey frequently saw & experienced there Cruel Depredations.” “With Pleasure I then fought them and shall again if My Cuntry Calls.”
